 In the Matter of ALUMINUM COMPANY OF AMERICAandSTANISLAUSCOUNTY CENTRAL LABOR COUNCIL, A. F. OF L.In the Matter of ALUMINUM COMPANY or AMERICAandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE #41Cases Nos. R-5814 and R-5815 respectively.-Decided September 13,1943Messrs.W. N. Farquhar, H. TV. Giles, and R. B. Weaver,of River-bank, Calif., for the Company.Messrs. Charles J. Janigian,andGeorge A. Mulkey,of San Fran-cisco, Calif., for the Council.Mr. Carl J. Guntert,of Stockton, Calif., for the I. A. M.Gladstein, Grossman, SawyercCEdises,byMr. Bertram Edises,ofOakland, Calif., for the C. I. O.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTAIFAIENT OF THE CASEUpon amended petitions severally filed by Stanislaus County Cen-tralLabor Council, A. F. of L., herein called the Council, and Inter-nationalAssociation of Machinists, District Lodge No. 41, hereincalled'the I. A. M., alleging that questions affecting commerce hadarisen concerning the representation of employees of Aluminum Com-pany of America, Riverbank, California, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Louis S. Penfield, Trial Examiner.Said hearing was held at Modesto, California, on August 10, 1943.The Company, the Council, the I. A. M., and Warehousemen's Union,Local 6, International Longshoremen's and Warehousemen's Union(C. I. 0.), herein called the C. 1. 0., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial er-ror and are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.52 N. L. R. B., No. 95.568 ALUMINUM COMPANY OFAMERICAa69Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAluminum Company of America, a Pennsylvania corporation, isengaged in the manufacture, sale, and distribution of aluminum, andowns and operates plants in various States of the United States. Italso operates several plants for Defense Plants Corporation, includ-ing the plant at Riverbank, California, with which we are here solelyconcerned.At the Riverbank, California, plant the Company pro-duces pig aluminum from aluminum ore. This plant commenced op-erations approximately on May 15, 1943, and since that date has beenin partial operation.The plant, at the present time, uses raw ma-terials, consisting of carbon anodes, aluminum ore, and electric power,amounting in value to more than $1,000,000 per year, of which ap-proximately 80 percent is obtained from points outside the State ofCalifornia.The gross value of the pig aluminum produced until thepresent time has been at the rate of more than $2,000,000 per year.Atthe present time approximately 60 percent of the pig aluminum pro-duced is shipped to points outside the State of California. It is esti-mated that when the plant is in full operation approximately 85 per-cent of the pig aluminum produced will be shipped to points outsidethe State of California.H. THE ORGANIZATIONS INVOLVEDStanislaus County Central Labor Council is a labor organization,affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company. International Association of Ma-chinists is a labor organization 1 admitting to membership employeesof the Company.Warehousemen's Union, Local 6, International Longshoremen'sand Warehousemen's Union (C. I. 0.), is a labor organization, affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 15, 1943, the Council and the I. A. M. eachrequested recognition by the Company as representative of the em-i At the hearing the I.A. M. requested permission to withdraw its separate petition, andstated,as the reason therefor,that it is affiliated with Stamslaus County Central LaborCouncil,and desires that the employees named in its petition as constituting tl,e appropri-ate unit be included in the unit claimed by the Council.The Council requested,and wasgranted, permission to amend its petition to include within the unit sought by it, theemployees previously claimed by the I.A. M. The request of the I. A. M.to withdrawits separate petition is hereby granted. 570DECISJONSOF NATIONALLABOR RELATIONS BOARDployees in the unit which each then claimed to be appropriate.TheCompany at that time refused to grant either organization such recog-nition for the reason that it was not yet in production.At the pres-ent time it is the Company's position that it will not recognize anylabor organization as the exclusive representative of its employeesin any appropriate unit until such labor organization had been cer-Statements of the Field Examiner introduced in evidence, and astatement of the Trial Examiner read into the record at the hearing,indicate that the Council, the I. A. M., and the C. I. 0., each representsa substantial number of employees in the unit hereinafter found tobe appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Council contends that all production and maintenance em-ployees, including plant clerical employees, truck drivers, laborers,electricians,and operating engineers, but excluding general officeand office clerical employees, and supervisors, constitute a unit appro-priate for collective bargaining.The Council would also include inthe unit machinists, blacksmiths, welders, and machinists helpers, aswell as the machinists' foreman, who are carried on the constructionpay roll.The latter are the employees whom the I. A. M. originallysought to represent.The C. I. 0. and the Company agree that a gen-eral production and maintenance unit is appropriate, but both seekto exclude all construction workers, including the machinists.Thereis further disagreement concerning inclusion of certain minor groupsof employees hereinafter discussed.2The Field Examiner reported that the Council had submitted 166 authorization cards,most of them being dated in.May 1943, of which 110 appeared to bear genuine originalsignatures of persons whose names are on the Company's pay-roll list dated June 9, 1943,containing 224 names within the unit originally claimed by the Council to be appropriate.The Field Examiner reported that the I. A. M. had submitted 16 authorization cards,10 being dated in March, 4 in April, and 2 in May 1943. All the cards appeared to containgenuine original signatures,and the names thereon correspond with the 16 names on theCompany's pay roll for its machine shop, the unit which had been petitioned for by theI.A.M., for the pay period ending June 9, 1943. The employees of the machine shophave, however, currently been carried on the Company's construction pay roll, and noton the production pay roll above mentionedThe Field Examiner further reported that the C. I O. had submitted 45 authorizationcards dated in June 1943,of which 38 appeared to bear the genuine original signatures ofpersons whose names are on the above-mentioned production pay roll.The Trial Examiner reported that the C. I. O. at the hearing submitted seven additionalauthorization cards, dated in June,July,,and August 1943, of which four appeared to bearthe genuine original signatures of persons whose names are on the Company's productionpay-roll listfor the week ending August 4, 1943 ALUMINUM COMPANY OF AMERICA571The Riverbank plant of the Company has been under constructionsince July 1942, and is expected to be completed about October 15,1943.Inasmuch as most of the construction work has already beendone, less than one-fourth of the construction employees remain in theCompany's employ.These employees are carried on a separate con-struction pay roll, and their employment by the Company will beterminated on or before completion of construction, unless they arereemployed by the Company on regular production or maintenancework.The testimony of the Company's plant manager and of theconstruction superintendent indicates that of approximately 176 em-ployees in various crafts now on the construction pay roll, possibly54 to 64 will be needed, when the plant is completed, as maintenanceemployees on the operating pay roll. Some of these constructionemployees, however, and particularly the machinists, now spend aportion of their time in plant maintenance work, even though stillon the construction pay roll; this is because the plant is as yet onlypartially in operation, and the amount of maintenance necessary isnot yet sufficient to require the establishment of a maintenance de-partment under the operating pay roll.Although there is disputein the record as to the amount of time spent by the machinists andother craft employees at maintenance work, the record, taken as awhole, indicates that these employees still spend the greater portionof their time on construction work. In view of the fact that thesecraft employees are engaged principally in construction and that ina comparatively short time the employment of most of them will beterminated, it does not appear that any of these craft employees nowon the construction pay roll has sufficient interest in the results of col-lective bargaining in the operating unit that he should be entitled tovote in an election with the production and maintenance employees.3We shall therefore exclude from the unit all employees on the con-struction pay roll.Contention arose at the hearing concerning inclusion within the unitof the line foremen in the reduction department.The record dis-closes that each line foreman has about 35 employees working underhim, and that he himself does no work on the pot line of which hehas charge except such work as may be incidental to the instructionand training of new employees.The record clearly indicates that theline foremen have the right by virtue of their position to recommenddiscipline, transfer, or dismissal, and that such recommendations areusually given weight by those higher in authority.We shall there-fore exclude line foremen.8In this connection it may be noted that of these craft groups now on the constructionpay roll, the machinists, whom the I. A. M. originally sought to represent, appear to haveno greater prospects of employment upon the completion of the plant than do the othercraft groups now working on construction. 572DECISIONS OF NATIONALLABOR RELATIONS BOARD-The Council and the C. I. 0. agree that office and office clerical em-ployees should be excluded, but seek to include within the unit allwarehouse and plant clerical employees.The Company desires toexclude plant clerical employees, although it does not contest inclusionof the warehouse clerks.There are about 12 clerks and stenographersin the warehouse who handle all incoming and outgoing shipments,store goods on the shelves, check the material against the orders, keeprecords, and make up reports.There are also clerical employees inthe pot room office whose duties are checking time and keeping recordsdealing with the technical side of the pot room operations.The Com-pany also contemplates the employment of a clerical employee in themachine shop office and one in the electrical office whose duties willinclude the keeping of time, answering the phone, routing the workand other related duties.We shall include the warehouse and plantclerical employees in the unit.We shall exclude, however, such plantclerical employees as have timekeeping duties, in accordance withour usual practice.Inasmuch as the record indicates that the store-keeper, who has charge of the warehouse employees above mentioned,has authority to discipline and to recommend promotion and dis-charge, we shall exclude the storekeeper.A dispute also exists concerning inclusion within the unit of chem-ical laboratory employees.The Council and the C. I. 0. seek toinclude and the Company to exclude them.These employees are en-gaged, for the most part, in performing routine chemical analyses,for which employment no other than a high school education is nec-essary.The Company gives approximately 3 months training to theseemployees, but their work is largely routine, some of which can bedone by a new employee, though not rapidly, at the very beginningof his employment. It appears that their interests are similar tothose of the production employees, and we shall include them in theunit.The record discloses, however, that the chief chemist has author-ity to discipline and to recommend promotion and discharge.Weshall exclude the chief chemist from the unit.We find that all production employees of the Company at its River-bank, California, plant, including employees in the chemical labora-tory and storeroom or warehouse, truck drivers, laborers, electricians,and operating engineers, but excluding office and office clerical em-ployees, timekeeping employees, all employees on the constructionpay roll, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. ALUMINUM COMPANY OF AMERICA573V.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany of America, Riverbank, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)(lays from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found to be appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented byStanislaus County Central Labor Council, A. F. of L., or by Ware-housemen's Union, Local 6, ILWU (CIO), for the purposes of col-lective bargaining, or by neither.CHAIRMAN MILLIS took' no part in the consideration of the aboveDecision and Direction of Election.The parties requested that their names appear on the ballot respectively as follows :Stanislaus County Central Labor Council,A. F. of L., and Warehousemen'sUnion, Local6, ILWU (CIO). These requests aie hereby granted.